OVERTON, Justice.
We have for review a motion for clarification regarding the Florida Family Law Forms that we adopted in our opinion in In re Family Law Rules of Procedure, 663 So.2d 1049 (Fla.1995). We have jurisdiction. Art. V, § 2(a), Fla. Const.
In the motion, the movant asks that we clarify two inadvertent inconsistencies in form 12.901(a), Petition by Parties for Simplified Dissolution of Marriage. First, the mov-ant notes that the form states that “[njeither party is a member of the military service,” even though such a prohibition is not necessary to obtain a simplified dissolution. Second, the movant notes that the form requires the parties to sign before a notary public but Appendix 1 of the forms states that the form is to be executed before a clerk of court. The Florida Bar’s Family Law Rules Committee has filed a response in which it agrees that the inconsistencies should be corrected.
Accordingly, we amend Florida Family Law Form 12.901(a) to eliminate the requirement regarding military service and to require that the form be signed before the clerk of court rather than before a notary. The corrected form is as set forth in the attached appendix. These amendments shall become effective February 1,1996.
It is so ordered.
GRIMES, C.J., and SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ„ concur.
*203APPENDIX
[[Image here]]
*204[[Image here]]
*205[[Image here]]